Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the specification:
“The title of the invention is not descriptive. In response, applicants have amended the title to "METHOD AND APPARATUS TO MANAGE COUNTER SETS IN A NETWORK INTERFACE CONTROLLER" 
Removal of the objections to the specification is respectfully requested.”

This argument is found to be persuasive for the following reason. The examiner agrees that amended title sufficiently describes the claimed inventive concept. Thus, the specification objections have been withdrawn.
Applicant argues regarding the claim objections:
“Claims 22-23 are objected to because of informalities. In response, have amended Claim 22 to recite "The method of claim 21" and have amended Claim 23 to recite "The method of claim 21". Removal of the objections to Claims 22-23 is respectfully requested.”

This argument is found to be persuasive for the following reason. The examiner agrees that claims 22-23 have been correctly amended. Thus, the claim objections have been withdrawn.
Applicant argues regarding the 35 U.S.C. §101 rejections:
“Claims 11-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. In response, applicants have amended Claims 11-20 as suggested by the Examiner to recite "non-transitory computer-readable storage media". Removal of the rejections under 35 U.S.C. 101 is respectfully requested.”

This argument is found to be persuasive for the following reason. The examiner agrees that claims 11-20 have been amended to recite the Examiner’s suggestion. Thus, the 35 U.S.C. §101 rejections for claims 11-20 have been withdrawn.
An updated search has been performed that hasn’t resulted in any additional references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988. The examiner can normally be reached M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183